Order entered May 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00355-CV
                                     No. 05-14-00478-CV

                                  ERIC DRAKE, Appellant

                                               V.

                          STEPHEN WALKER ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06774-D

                                           ORDER
       We DENY appellant’s May 2, 2014 motion for the production of transcripts and notes

taken from the April 16, 2014 hearing on his motion to recuse.

       This appeal arises out of the same trial court proceeding as the appeal in appellate cause

number 05-14-00355-CV. Accordingly, on the Court’s own motion, we ORDER the appeal

docketed as appellate cause number 05-14-00478-CV CONSOLIDATED into the appeal

docketed as appellate cause number 05-14-00355-CV. We DIRECT the Clerk of this Court to

transfer all papers from appellate cause number 05-14-00478-CV to appellate cause number 05-

14-00355-CV. Henceforth, all documents shall bear appellate cause number 05-14-00355-CV.

                                                     /s/   ADA BROWN
                                                           JUSTICE